Citation Nr: 0031251	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-12 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a degenerative 
low back disorder.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1998 and March 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Buffalo, New York (RO) which found no new and 
material evidence to reopen a claim of entitlement to service 
connection for a degenerative low back disorder and which 
denied a TDIU.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The Board denied service connection for a degenerative 
low back disorder in July 1986.

3.  The veteran completed high school and additional training 
as an elevator mechanic; he has 27 years work experience as 
an elevator repairman and he last worked in March 1997.

4.  The veteran is service connected for post-traumatic 
stress disorder (PTSD) evaluated as 70 percent disabling, for 
residuals of a shell fragment wound with a retained foreign 
body in the left lumbosacral region evaluated as 10 percent 
disabling, for tinnitus evaluated as 10 percent disabling, 
for residuals of a left flank gunshot wound evaluated as 
noncompensable, for residuals of a post-buttock shell 
fragment wound evaluated as noncompensable, and for bilateral 
sensorineural hearing loss evaluated as noncompensable.

5.  The veteran's service-connected disabilities are 
sufficiently severe as to preclude him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The Board's July 1986 decision denying entitlement to 
service connection for a degenerative low back disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).

2.  There is new and material evidence sufficient to reopen 
the veteran's claim of entitlement to service connection for 
a degenerative low back disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).

3.  A total rating based upon individual unemployability due 
to service-connected disabilities is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.340, 4.16(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims, in essence, that there is new and 
material evidence to reopen his claim of entitlement to 
service connection for a degenerative low back disorder.  He 
also claims inability to continue to work as a result of his 
service-connected PTSD, residuals of a shell fragment wound 
with a retained foreign body in the left lumbosacral region, 
tinnitus, residuals of a left flank gunshot wound, residuals 
of a post-buttock shell fragment wound, and bilateral 
sensorineural hearing loss because these disorders preclude 
him from being able to function effectively on the job.  The 
Board is satisfied that the facts are properly and 
sufficiently developed to the extent possible.

New and material evidence

The initial issue before the Board is whether there is new 
and material evidence to reopen the veteran's claim of 
entitlement to service connection for a degenerative low back 
disorder.  However, the record reveals that after the veteran 
perfected his appeal on this issue the RO apparently 
determined, without so stating, that there was, indeed, 
evidence of the kind required to reopen the claim.  
Accordingly, by a February 2000 decision styled 
"Supplemental Statement of the Case," the RO considered the 
service connection claim on the merits.  Notwithstanding the 
RO's consideration of the merits of the service connection 
claim, the Board is constrained to revisit the new and 
material evidence issue here.  See Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd Barnett v. Brown, 83 F.3d 1380 (Fed 
Cir. 1996).

The VA may reopen and readjudicate a final decision upon a 
finding of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a) (2000); Barnett v. Brown, 83 F.3d 
at 1384.  New and material evidence is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a).  
If the Board finds evidence to be new and material the Board 
or the RO, as determined by the record in each case, 
evaluates the reopened claim on the merits after ensuring 
fulfillment of the duty to assist.  Id.; 38 U.S.C.A. § 5107.

The record shows that in July 1986 the Board denied service 
connection for a degenerative low back disorder upon finding 
no competent medical evidence of a causal nexus between the 
veteran's service and a current degenerative low back 
disorder.  Since the time of the Board decision, additional 
evidence has been associated with the claims file including 
January 1998 and October 1999 letters from private 
chiropractors who treated the veteran and who stated that it 
was at least as likely as not that the veteran's degenerative 
low back disorder was attributable to a combat-related in-
service incident.  These letters are new and material because 
they are neither cumulative nor redundant of previously 
submitted materials and because they purport to provide a 
necessary element of the veteran's claim -- heretofore 
missing evidence of a causal linkage between a current 
degenerative low back disorder and service.  This new and 
material evidence reopens the veteran's claim of entitlement 
to service connection for a degenerative low back disorder.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For reasons 
discussed in the REMAND portion of this decision, the Board 
defers consideration of the merits of the veteran's service-
connection claim.

Entitlement to a TDIU

A veteran is entitled to a TDIU upon showing a service-
connected disability so severe as to render it impossible for 
an average person to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2000).  VA determination of 
unemployability in each case turns upon practical 
consideration of whether employment is realistically within a 
veteran's physical and mental capabilities.  Moore v. 
Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  VA 
determination of whether service-connected disabilities alone 
are of sufficient severity to produce unemployability, see 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993), may include 
consideration of the veteran's education, special training, 
and previous work experience but not his age or impairment 
caused by nonservice-connected disabilities.  38 U.S.C.A. 
§§ 3.341, 4.16, 4.19 (2000).

A veteran may establish entitlement to a TDIU for 
disabilities rated at less than 100 percent provided:  1) 
service-connected disabilities preclude the veteran from 
securing or following a substantially gainful occupation; 2) 
if there is only one such disability, it is rated at least 60 
percent disabling, and; 3) if there are two or more such 
disabilities, at least one is rated at least 40 percent 
disabling and there is sufficient additional disability to 
bring the combined rating to at least 70 percent.  38 C.F.R. 
§ 4.16(a).  A veteran who fails to meet the percentage 
standards also may establish entitlement to a TDIU under an 
extraschedular analysis.  Id.

Review of the record discloses that the veteran currently is 
service connected for the following disorders:  PTSD 
evaluated as 70 percent disabling; residuals of a shell 
fragment wound with a retained foreign body in the left 
lumbosacral region evaluated as 10 percent disabling; 
tinnitus evaluated as 10 percent disabling; residuals of a 
left flank gunshot wound evaluated as noncompensable; 
residuals of a post-buttock shell fragment wound evaluated as 
noncompensable; and bilateral sensorineural hearing loss 
evaluated as noncompensable.  The combined total disability 
rating of 80 percent thereby satisfies the minimum percentage 
threshold for individual unemployability.  See 38 C.F.R. 
§ 4.16(a).  The question remains, however, whether the 
service-connected disabilities render the veteran unable to 
obtain and retain substantially gainful employment.  
Determination of a veteran's capacity to engage in 
substantially gainful employment requires consideration of 
specific facts presented by each case:

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Moore v. Derwinski, 1 Vet. App. at 359.  Furthermore, 
service-connected disabilities, alone, must be sufficiently 
severe to render the veteran unemployable.  Hatlestad v. 
Brown, 5 Vet. App. at 529.  VA considers level of education, 
special training and previous work experience, but not age or 
impairment caused by nonservice-connected disabilities when 
determining whether a veteran is unemployable.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

In this case, the veteran's occupational background and 
educational attainment are satisfactory for employment 
purposes.  According to his TDIU application he graduated 
from high school he is trained in elevator repair.  He last 
worked as an elevator mechanic in March 1997.

The record also documents a steady worsening of the veteran's 
service-connected PTSD.  Upon review of evidence associated 
with a delayed onset PTSD diagnosis in June 1989, the RO 
granted the decorated, former Vietnam War combat medical 
corpsman service connection for PTSD at a 10 percent 
disability rating.  At the time the veteran had been working 
full time as an elevator mechanic.  In December 1990, June 
1991, April and May 1994 and in June and August 1998, VA 
examiners documented the increasing debilitation of the 
veteran's PTSD.  No Global Assessment of Functioning (GAF) 
score assigned to the veteran's mental state by health care 
providers is higher than the low-50s.  The June 1998 
examination report listed PTSD symptomatology including 
mental fixation on Vietnam, depression, suicidal ideation, 
social withdrawal and poorly controlled anger.  A VA 
physician who examined the veteran in August 1998 noted his 
attendance at weekly PTSD group therapy sessions and monthly 
individual sessions, and described his PTSD as severe.  
Diagnostic testing revealed PTSD symptomatology including 
severe affective disturbance, poorly controlled anger, 
feelings of futility and an impulse to injure himself and 
others.  The RO acknowledged the veteran's deteriorating 
mental health attributable to PTSD by increasing his PTSD 
disability rating to 30 percent in August 1990, to 50 percent 
in August 1994 and to 70 percent in November 1998.

The veteran contends that his worsening PTSD symptomatology 
alone renders him unemployable.  He testified at his August 
1999 RO hearing that the primary reason for his leaving work 
permanently in March 1997 was his inability to get along with 
people and to accept authority.  He admitted that he was able 
to remain employed only because he usually was able to work 
alone and with minimal supervision.  He further testified 
that he often became so enraged upon contact with supervisors 
and customers that he spent the rest of the day angry and 
that the quality of his work suffered accordingly.  The 
veteran reported other incidents in which his rage was so 
intense and beyond his control that he became a physical 
threat to himself and to others.  He admitted, for example, 
that he was subject to "road rage" while driving, that he 
physically attacked someone who had angered or frightened him 
in a shopping mall and that he had once jumped out of his car 
to chase a pedestrian down a street because the pedestrian 
had infuriated him merely by touching his car.

The Board finds that the veteran's testimony reflecting 
increasing social isolation and deteriorating impulse and 
anger control with incipient and sometimes actual violence is 
credible because it is fully consistent with prior medical 
findings.  The Board also finds this symptomatology to be 
inconsistent with employability.  Moreover, although the 
veteran's GAF scores do not reflect deterioration of his 
mental status after mid-1998, even these somewhat out-of-date 
scores are consistent with no better than marginal 
employability.  See American Psychiatric Association:  
Diagnostic and Statistical Manual for Mental Disorders 
(Fourth Ed. 1994) (DSM-IV), adopted by the VA at 38 C.F.R. 
§§ 4.125 and 4.126.  In consideration of the foregoing, the 
Board finds that the evidence establishes that the veteran's 
service-connected PTSD, alone, is sufficiently severe as to 
preclude him from securing or following a substantially 
gainful occupation and that the veteran's TDIU claim must be 
granted.


ORDER

There is new and material evidence to reopen a claim of 
entitlement to service connection for a degenerative low back 
disorder.

A total rating based on individual unemployability due to 
service-connected disabilities is granted.


REMAND

Review of the record discloses that new statutory provisions 
expanding VA's duty to assist require additional RO action 
prior to further Board review of the veteran's claim of 
entitlement to service connection for a degenerative low back 
disorder.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

The record discloses what appears to be conflicting expert 
evidence of the nature of the causal link, if any, between a 
current degenerative low back disorder and the veteran's 
service.  For example, the record includes a September 1984 
letter from a VA physician and January 1998 and October 1999 
letters from private chiropractors, all of which apparently 
provide clear evidence of a causal nexus between a specific 
violent incident in the veteran's Vietnam wartime combat 
service and a current degenerative low back disorder.  The 
record also includes a report of a January 2000 VA 
examination which concludes, without a clearly understandable 
rationale or reference to the earlier letters, that the 
veteran's "current lumbar low back strain and complaints are 
not related to the service."

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO must conscientiously attempt 
to locate and associate with the claims 
file medical records (not already 
associated with the claims file) of all 
private and VA examinations, treatments 
and therapy pertaining to the veteran's a 
degenerative low back disorder, if any, 
including but not limited to records of 
examinations, treatments and therapy.

2.  The RO should then arrange for VA 
orthopedic and neurologic examinations of 
the veteran's low back by appropriate 
physicians.  These examiners should 
determine the current status of a 
degenerative low back disorder and 
whether it is at least as likely as not 
that a current degenerative low back 
disorder is causally related to the 
veteran's service.  Examiners must 
conduct all indicated studies.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners in conjunction with the 
examinations.  The examiners should 
specifically address and evaluate the 
authority and credibility of the expert 
opinions expressed by the VA examiners in 
September 1984 and January 2000 and the 
January 1998 and October 1999 letters 
from private chiropractors.  The 
examiners also should record pertinent 
medical complaints, symptoms, and 
clinical findings and provide a medical 
rationale for all conclusions.  The 
veteran is advised that failure to report 
for a scheduled examination may have 
consequences adverse to the claim.  
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

3.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

Thereafter, the RO should readjudicate the veteran's claim 
for a degenerative low back disorder.  If the RO denies the 
benefit sought on appeal, it should issue a supplemental 
statement of the case and provide the veteran with a 
reasonable time within which to respond.  The RO then should 
return the case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 8 -


